 



Exhibit 10.1
SILICON MOUNTAIN HOLDINGS, INC,
MASTER SECURITY AGREEMENT

To:   Laurus Master Fund, Ltd.
Valens U.S. SPV I, LLC
Valens Offshore SPV I, Ltd.
PSource Structured Debt Limited
c/o Laurus Capital Management, LLC and Valens Capital Management, LLC
335 Madison Avenue, 10th Floor
New York, NY 10017

Date: August 28, 2007
To Whom It May Concern:
     1. To secure the payment of all Obligations (as hereafter defined), Silicon
Mountain Holdings, Inc., a Colorado corporation (the “Company”) and each other
entity that is required to enter into this Master Security Agreement (each an
“Assignor” and, collectively, the “Assignors”) hereby assigns and grants to each
of Laurus Master Fund, Ltd. (“Laurus”), Valens U.S. SPV I, LLC (“Valens U.S.”),
Valens Offshore SPV I, Ltd. (“Valens Offshore”) and PSource Structured Debt
Limited (“PSource” and, together with Laurus, Valens U.S., Valens Offshore, the
“Purchasers” and each, a “Purchaser”) a continuing security interest in all of
the following property now owned or at any time hereafter acquired by such
Assignor, or in which such Assignor now has or at any time in the future may
acquire any right, title or interest (the “Collateral”): all cash, cash
equivalents, accounts, accounts receivable, deposit accounts, inventory,
equipment, goods, fixtures, documents, instruments (including, without
limitation, promissory notes), contract rights, commercial tort claims set forth
on Exhibit B to this Master Security Agreement, general intangibles (including,
without limitation, payment intangibles), chattel paper, supporting obligations,
investment property (including, without limitation, all partnership interests,
limited liability company membership interests and all other equity interests
owned by any Assignor), letter-of-credit rights, trademarks, trademark
applications, tradestyles, patents, patent applications, copyrights, copyright
applications and other intellectual property in which such Assignor now has or
hereafter may acquire any right, title or interest, all proceeds and products
thereof (including, without limitation, proceeds of insurance) and all
additions, accessions and substitutions thereto or therefor; provided, that the
security interests granted herein shall not extend to, and the term “Collateral”
shall not include, any rights under any lease, contract or agreement (including,
without limitation, any license for intellectual property) to the extent that
the granting of a security interest therein is specifically prohibited in
writing by, or would constitute an event of default under or would grant a party
a termination right under any agreement governing such right unless such
prohibition is not enforceable or is otherwise ineffective under applicable law.
Except as otherwise defined herein, all capitalized terms used herein shall have
the meanings provided such terms in the Security Agreement referred to below.
All items of Collateral which are defined in the UCC shall have the meanings set
forth in the UCC. For purposes hereof, the term “UCC” means the Uniform
Commercial

 



--------------------------------------------------------------------------------



 



Code as the same may, from time to time, be in effect in the State of New York;
provided, that in the event that, by reason of mandatory provisions of law, any
or all of the attachment, perfection or priority of, or remedies with respect
to, any Purchaser’s security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, the term “UCC” shall mean the Uniform Commercial Code as in effect in
such other jurisdiction for purposes of the provisions of this Agreement
relating to such attachment, perfection, priority or remedies and for purposes
of definitions related to such provisions; provided further, that to the extent
that the UCC is used to define any term herein and such term is defined
differently in different Articles or Divisions of the UCC, the definition of
such term contained in Article or Division 9 shall govern.
     2. The term “Obligations” as used herein shall mean and include all debts,
liabilities and obligations owing by each Assignor to the Purchasers arising
under, out of, or in connection with: (i) that certain Security and Purchase
Agreement dated as of September 25, 2006 by and among Silicon Mountain Memory,
Incorporated, a Colorado corporation (“SMM”), certain Subsidiaries of SMM and
Laurus (the “Security Agreement”) and (ii) the Ancillary Agreements referred to
in the Security Agreement (the Security Agreement and each Ancillary Agreement,
as each may be amended, modified, restated or supplemented from time to time,
collectively, the “Documents”), and in connection with any documents,
instruments or agreements relating to or executed in connection with the
Documents or any documents, instruments or agreements referred to therein or
otherwise, and in connection with any other indebtedness, obligations or
liabilities of each such Assignor to any Purchaser, whether now existing or
hereafter arising, direct or indirect, liquidated or unliquidated, absolute or
contingent, due or not due and whether under, pursuant to or evidenced by a
note, agreement, guaranty, instrument or otherwise, including, without
limitation, obligations and liabilities of each Assignor for post-petition
interest, fees, costs and charges that accrue after the commencement of any case
by or against such Assignor under any bankruptcy, insolvency, reorganization or
like proceeding (collectively, the “Debtor Relief Laws”) in each case,
irrespective of the genuineness, validity, regularity or enforceability of such
Obligations, or of any instrument evidencing any of the Obligations or of any
collateral therefor or of the existence or extent of such collateral, and
irrespective of the allowability, allowance or disallowance of any or all of the
Obligations in any case commenced by or against any Assignor under any Debtor
Relief Law.
     3. Each Assignor hereby jointly and severally represents, warrants and
covenants to the Purchasers that:
     (a) it is a corporation, partnership or limited liability company, as the
case may be, validly existing, in good standing and formed under the respective
laws of its jurisdiction of formation set forth on Schedule A, and each Assignor
will provide the Purchasers thirty (30) days’ prior written notice of any change
in any of its respective jurisdiction of formation;
     (b) its legal name is as set forth in its Certificate of Incorporation or
other organizational document (as applicable) as amended through the date hereof
and as set forth on Schedule A, and it will provide the Purchasers thirty
(30) days’ prior written notice of any change in its legal name;
Master Security Agreement

2



--------------------------------------------------------------------------------



 



     (c) its organizational identification number (if applicable) is as set
forth on Schedule A hereto, and it will provide the Purchasers thirty (30) days’
prior written notice of any change in its organizational identification number;
     (d) it is the lawful owner of its Collateral and it has the sole right to
grant a security interest therein and will defend the Collateral against all
claims and demands of all persons and entities;
     (e) it will keep its Collateral free and clear of all attachments, levies,
taxes, liens, security interests and encumbrances of every kind and nature
(“Encumbrances”), except for (i) Permitted Liens, (ii) Encumbrances securing the
Obligations and (iii) Encumbrances securing indebtedness of each such Assignor
not to exceed $50,000 in the aggregate for all such Assignors so long as all
such Encumbrances are removed or otherwise released to the Purchasers’
satisfaction within ten (10) days of the creation thereof;
     (f) it will, at its and the other Assignors’ joint and several cost and
expense keep the Collateral in good state of repair (ordinary wear and tear
excepted) and will not waste or destroy the same or any part thereof other than
ordinary course discarding of items no longer used or useful in its or such
other Assignors’ business;
     (g) it will not, without the Purchasers’ prior written consent, sell,
exchange, lease or otherwise dispose of any Collateral;
     (i)
     (h) (i) it will insure or cause the Collateral to be insured in the
Purchasers’ name (as an additional insured and lender loss payee) against loss
or damage by fire, theft, burglary, pilferage, loss in transit and such other
hazards as the Purchasers shall specify in amounts and under policies by
insurers reasonably acceptable to Purchasers and all premiums thereon shall be
paid by such Assignor and the policies delivered to Purchasers. If any such
Assignor fails to do so, Purchasers may procure such insurance and the cost
thereof shall be promptly reimbursed by the Assignors, jointly and severally,
and shall constitute Obligations;
     (ii) it will expressly agree that if additional loss payees and/or lender
loss payees, other than the Purchasers, are named to the Collateral, the
Purchasers will always be assigned to first lien position until all of each
Purchaser’s obligations have been met;
     (i) it will at all reasonable times allow any Purchaser or any
representative of any Purchaser free access to and the right of inspection of
the Collateral; and
     (j) such Assignor (jointly and severally with each other Assignor) hereby
indemnifies and saves each Purchaser harmless from all loss, costs, damage,
liability and/or expense, including reasonable attorneys’ fees, that such
Purchaser may sustain or incur to enforce payment, performance or fulfillment of
any of the Obligations and/or in the enforcement of this Master Security
Agreement or in the prosecution or defense of
Master Security Agreement

3



--------------------------------------------------------------------------------



 



any action or proceeding either against any Purchaser or any Assignor concerning
any matter growing out of or in connection with this Master Security Agreement,
and/or any of the Obligations and/or any of the Collateral except to the extent
caused by any Purchaser’s own gross negligence or willful misconduct (as
determined by a court of competent jurisdiction in a final and nonappealable
decision);
     (k) all commercial tort claims (as defined in the Uniform Commercial Code
as in effect in the State of New York) held by any Assignor are set forth on
Schedule B to this Master Security Agreement; each Assignor hereby agrees that
it shall promptly, and in any event within five (5) Business Days after the same
is acquired by it, notify the Purchasers of any commercial tort claim acquired
by it and unless otherwise consented to in writing by the Purchasers, it shall
enter into a supplement to this Master Security Agreement granting to each
Purchaser a security interest in such commercial tort claim, securing the
Obligations; and
     (l) Silicon Mountain Holdings, Inc. shall not engage in any business or own
any significant assets or have any material liabilities other than (i) it
ownership of the capital stock of Silicon Mountain Memory, Incorporated and
(ii) having those liabilities which it is responsible for under the Security
Agreement and the Ancillary Agreements to which it is a party.
     4. The occurrence of any of the following events or conditions shall
constitute an “Event of Default” under this Master Security Agreement:
     (a) any covenant or any other term or condition of this Master Security
Agreement is breached in any material respect and such breach, to the extent
subject to cure, shall continue without remedy for a period of fifteen (15) days
after the occurrence thereof;
     (b) any representation or warranty, or statement made or furnished to any
Purchaser under this Master Security Agreement by any Assignor or on any
Assignor’s behalf should prove to any time be false or misleading in any
material respect on the date as of which made or deemed made;
     (c) the loss, theft, substantial damage, destruction, sale or encumbrance
to or of any of the Collateral or the making of any levy, seizure or attachment
thereof or thereon except to the extent:
     (i) such loss is covered by insurance proceeds which are used to replace
the item or repay the Purchasers; or
     (ii) said levy, seizure or attachment does not secure indebtedness in
excess of $100,000 in the aggregate for all Assignors and such levy, seizure or
attachment has been removed or otherwise released within fifteen (15) days of
the creation or the assertion thereof;
Master Security Agreement

4



--------------------------------------------------------------------------------



 



     (d) an Event of Default shall have occurred under and as defined in any
Document.
     5. Upon the occurrence of any Event of Default and at any time thereafter,
the Purchasers may declare all Obligations immediately due and payable and the
Purchasers shall have the remedies of a secured party provided in the UCC as in
effect in the State of New York, this Agreement and other applicable law. Upon
the occurrence of any Event of Default and at any time thereafter, the
Purchasers will have the right to take possession of the Collateral and to
maintain such possession on any Assignor’s premises or to remove the Collateral
or any part thereof to such other premises as the Purchasers may desire. Upon
the Purchasers’ request, each Assignor shall assemble or cause the Collateral to
be assembled and make it available to the Purchasers at a place designated by
the Purchasers. If any notification of intended disposition of any Collateral is
required by law, such notification, if mailed, shall be deemed properly and
reasonably given if mailed at least ten (10) days before such disposition,
postage prepaid, addressed to the applicable Assignor either at such Assignor’s
address shown herein or at any address appearing on the Purchaser’s records for
such Assignor. Any proceeds of any disposition of any of the Collateral shall be
applied by the Purchasers to the payment of all expenses in connection with the
sale of the Collateral, including reasonable attorneys’ fees and other legal
expenses and disbursements and the reasonable expenses of retaking, holding,
preparing for sale, selling, and the like, and any balance of such proceeds may
be applied by the Purchasers toward the payment of the Obligations in such order
of application as the Purchasers may elect, and each Assignor shall be liable
for any deficiency. For the avoidance of doubt, following the occurrence and
during the continuance of an Event of Default, any Purchaser shall have the
immediate right to withdraw any and all monies contained in any deposit account
in the name of any Assignor and controlled by any Purchaser and apply same to
the repayment of the Obligations (in such order of application as such Purchaser
may elect). The parties hereto each hereby agree that the exercise by any party
hereto of any right granted to it or the exercise by any party hereto of any
remedy available to it (including, without limitation, the issuance of a notice
of redemption, a borrowing request and/or a notice of default), in each case,
hereunder, under the Security Agreement or under any Ancillary Agreementshall
not constitute confidential information and no party shall have any duty to the
other party to maintain such information as confidential.
     6. Upon the occurrence and during the continuance of any Event of Default
and at any time thereafter, any Purchaser may, at its option without waiving its
right to enforce this Master Security Agreement according to its terms,
immediately or at any time thereafter and without notice to any Assignor,
perform or fulfill any of the covenants of the Company hereunder or cause the
performance or fulfillment of the same for each Assignor’s joint and several
account and at each Assignor’s joint and several cost and expense, and the cost
and expense thereof (including reasonable attorneys’ fees) shall be added to the
Obligations and shall be payable on demand with interest thereon at the highest
rate permitted by law, or, at such Purchaser’s option, debited by such Purchaser
from any other deposit accounts in the name of any Assignor and controlled by
such Purchaser.
     7. Each Assignor hereby appoints each Purchaser, or any other Person whom
such Purchaser may designate as such Assignor’s attorney, with power to: (a)(i);
(ii) to file financing statements against such Assignor covering the Collateral
(and, in connection with the filing of
Master Security Agreement

5



--------------------------------------------------------------------------------



 



any such financing statements, describe the Collateral as “all assets and all
personal property, whether now owned and/or hereafter acquired” (or any
substantially similar variation thereof)); and (iii) to do all other things such
Purchaser deems necessary to carry out the terms of Section 1 of this Master
Security Agreement and (b) upon the occurrence and during the continuance of an
Event of Default; (iv) endorse such Assignor’s name on any checks, notes,
acceptances, money orders, drafts or other forms of payment or security that may
come into such Purchaser’s possession; (v) sign such Assignor’s name on any
invoice or bill of lading relating to any accounts receivable, drafts against
account debtors, schedules and assignments of accounts receivable, notices of
assignment, financing statements and other public records, verifications of
accounts receivable and notices to or from account debtors; (vi) verify the
validity, amount or any other matter relating to any accounts receivable by
mail, telephone, telegraph or otherwise with account debtors; (vii) do all other
things necessary to carry out this Agreement, any other Related Agreement and
all other related documents; (viii) notify the post office authorities to change
the address for delivery of such Assignor’s mail to an address designated by
such Purchaser, and to receive, open and dispose of all mail addressed to such
Assignor; and (ix) execute any security related documentation on such Assignor’s
behalf and to supply any omitted information and correct patent errors in any
documents executed by such Assignor or on such Assignor’s behalf. Each Assignor
hereby ratifies and approves all acts of the attorney and no Purchaser nor the
attorney will be liable for any acts of commission or omission, nor for any
error of judgment or mistake of fact or law other than gross negligence or
willful misconduct (as determined by a court of competent jurisdiction in a
final and non-appealable decision). This power being coupled with an interest,
is irrevocable so long as any Obligations remains unpaid.
     8. No delay or failure on any Purchaser’s part in exercising any right,
privilege or option hereunder shall operate as a waiver of such or of any other
right, privilege, remedy or option, and no waiver whatever shall be valid unless
in writing, signed by such Purchaser and then only to the extent therein set
forth, and no waiver by any Purchaser of any default shall operate as a waiver
of any other default or of the same default on a future occasion. Each
Purchaser’s books and records containing entries with respect to the Obligations
shall be admissible in evidence in any action or proceeding, shall be binding
upon each Assignor for the purpose of establishing the items therein set forth
and shall constitute prima facie proof thereof. Each Purchaser shall have the
right to enforce any one or more of the remedies available to such Purchaser,
successively, alternately or concurrently. Each Assignor agrees to join with any
Purchaser in executing such documents or other instruments to the extent
required by the UCC in form reasonably satisfactory to such Purchaser and in
executing such other documents or instruments as may be required or deemed
necessary by such Purchaser for purposes of affecting or continuing such
Purchaser’s security interest in the Collateral.
     9. The Assignors shall jointly and severally pay all of each Purchaser’s
out-of-pocket costs and expenses, including reasonable fees and disbursements of
in-house or outside counsel and appraisers, in connection with the preparation,
execution and delivery of the Documents, and in connection with the prosecution
or defense of any action, contest, dispute, suit or proceeding concerning any
matter in any way arising out of, related to or connected with any Document. The
Assignors shall also jointly and severally pay all of each Purchaser’s
reasonable fees, charges, out-of-pocket costs and expenses, including fees and
disbursements of counsel and appraisers, in connection with (a) the preparation,
execution and delivery of any waiver, any amendment thereto or consent proposed
or executed in connection with the
Master Security Agreement

6



--------------------------------------------------------------------------------



 



transactions contemplated by the Documents, (b) such Purchaser’s obtaining
performance of the Obligations under the Documents, including, but not limited
to the enforcement or defense of such Purchaser’s security interests,
assignments of rights and liens hereunder as valid perfected security interests,
(c) any attempt to inspect, verify, protect, collect, sell, liquidate or
otherwise dispose of any Collateral, (d) any appraisals or re-appraisals of any
property (real or personal) pledged to such Purchaser by any Assignor as
Collateral for, or any other Person as security for, the Obligations hereunder
and (e) any consultations in connection with any of the foregoing. The Assignors
shall also jointly and severally pay each Purchaser’s customary bank charges for
all bank services (including wire transfers) performed or caused to be performed
by such Purchaser for any Assignor at any Assignor’s request or in connection
with any Assignor’s loan account (if any) with such Purchaser. All such costs
and expenses together with all filing, recording and search fees, taxes and
interest payable by the Assignors to any Purchaser shall be payable on demand
and shall be secured by the Collateral. If any tax by any nation or government,
any state or other political subdivision thereof, and any agency, department or
other entity exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to government (each, a “Governmental
Authority”) is or may be imposed on or as a result of any transaction between
any Assignor, on the one hand, and any Purchaser on the other hand, which such
Purchaser is or may be required to withhold or pay, the Assignors hereby jointly
and severally indemnify and hold each Purchaser harmless in respect of such
taxes, and the Assignors will repay to each Purchaser the amount of any such
taxes which shall be charged to the Assignors’ account; and until the Assignors
shall furnish such Purchaser with indemnity therefor (or supply such Purchaser
with evidence satisfactory to it that due provision for the payment thereof has
been made), such Purchaser may hold without interest any balance standing to
each Assignor’s credit (if any) and such Purchaser shall retain its liens in any
and all Collateral.
     10. THIS MASTER SECURITY AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND PERFORMED IN SUCH STATE, WITHOUT REGARD TO PRINCIPLES OF
CONFLICTS OF LAWS. All of the rights, remedies, options, privileges and
elections given to each Purchaser hereunder shall inure to the benefit of such
Purchaser’s successors and assigns. The term “Purchaser” as herein used shall
include each Purchaser, any parent of any Purchaser, any Purchaser’s
subsidiaries and any co-subsidiaries of any Purchaser’s parent, whether now
existing or hereafter created or acquired, and all of the terms, conditions,
promises, covenants, provisions and warranties of this Agreement shall inure to
the benefit of each of the foregoing, and shall bind the representatives,
successors and assigns of each Assignor.
     11. Each Assignor hereby consents and agrees that the state of federal
courts located in the County of New York, State of New York shall have exclusive
jurisdiction to hear and determine any claims or disputes between Assignor, on
the one hand, and any Purchaser, on the other hand, pertaining to this Master
Security Agreement or to any matter arising out of or related to this Master
Security Agreement, provided, that each Purchaser and each Assignor acknowledges
that any appeals from those courts may have to be heard by a court located
outside of the County of New York, State of New York, and further provided, that
nothing in this Master Security Agreement shall be deemed or operate to preclude
any Purchaser from bringing suit or taking other legal action in any other
jurisdiction to collect, the Obligations, to realize on the
Master Security Agreement

7



--------------------------------------------------------------------------------



 



Collateral or any other security for the Obligations, or to enforce a judgment
or other court order in favor of such Purchaser. Each Assignor expressly submits
and consents in advance to such jurisdiction in any action or suit commenced in
any such court, and each Assignor hereby waives any objection which it may have
based upon lack of personal jurisdiction, improper venue or forum non
conveniens. Each Assignor hereby waives personal service of the summons,
complaint and other process issues in any such action or suit and agrees that
service of such summons, complaint and other process may be made by registered
or certified mail addressed to such assignor at the address set forth on the
signature lines hereto and that service so made shall be deemed completed upon
the earlier of such Assignor’s actual receipt thereof or three (3) days after
deposit in the U.S. mails, proper postage prepaid.
     The parties desire that their disputes be resolved by a judge applying such
applicable laws. Therefore, to achieve the best combination of the benefits of
the judicial system and of arbitration, the parties hereto waive all rights to
trial by jury in any action, suite, or proceeding brought to resolve any
dispute, whether arising in contract, tort, or otherwise between any Purchaser,
and/or any Assignor arising out of, connected with, related or incidental to the
relationship established between them in connection with this Master Security
Agreement or the transactions related hereto.
     12. This Master Security Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which shall
constitute one instrument. It is understood and agreed that if facsimile copies
of this Master Security Agreement bearing facsimile signatures are exchanged
between the parties hereto, such copies shall in all respects have the same
weight, force and legal effect and shall be fully as valid, binding, and
enforceable as if such signed facsimile copies were original documents bearing
original signature.
     13. All notices from any Purchaser to any Assignor shall be sufficiently
given if mailed or delivered to such Assignor’s address set forth below.
[The remainder of this page is intentionally left blank]
Master Security Agreement

8



--------------------------------------------------------------------------------



 



     14. This Master Security Agreement shall for all purposes constitute an
“Ancillary Agreement” under, and as defined in, the Security Agreement.

                          Very truly yours,    
 
                        SILICON MOUNTAIN HOLDINGS, INC.    
 
               
 
      By:   /s/  Rudolph (Tré) A. Cates III    
 
      Name:  
 
Rudolph (Tré) A. Cates III    
 
      Title:  
 
CEO    
 
         
 
   
 
                        Address: 4755 Walnut Street             Boulder,
Colorado 80301    
 
                        Telephone: (303) 938-1155             Facsimile:
(303) 938-1166             State of Formation: Colorado    
 
                Acknowledged and Agreed to by:            
 
                LAURUS MASTER FUND, LTD.            
 
               
By:
  /s/ David Grin            
Name:
 
 
David Grin             Title: Director            
 
                VALENS U.S. SPV I, LLC            
 
                By: Valens Capital Management, LLC, its investment manager      
     
 
               
By:
  /s/ David Grin            
Name:
 
 
David Grin             Title: Authorized Signatory            

Master Security Agreement

 



--------------------------------------------------------------------------------



 



              VALENS OFFSHORE SPV I, LTD.        
 
            By: Valens Capital Management, LLC, its investment manager        
 
           
By:
  /s/ David Grin        
Name:
 
 
David Grin         Title: Authorized Signatory        
 
            PSOURCE STRUCTURED DEBT LIMITED        
 
            By: Laurus Capital Management, LLC, its investment manager        
 
           
By:
  /s/ David Grin        
Name:
 
 
David Grin          Title: Principal        

Master Security Agreement

10



--------------------------------------------------------------------------------



 



SCHEDULE A

                      Entity     Jurisdiction of     Organization Identification
          Formation     Number     Silicon Mountain Holdings,
Inc.     Colorado     19871522585                                              
                                                                 

Master Security Agreement





--------------------------------------------------------------------------------



 



SCHEDULE B
COMMERCIAL TORT CLAIMS
None.
Master Security Agreement

12